               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 TERRANCE LAVELL KIRKSEY,

                      Plaintiff,
                                                  Case No. 19-CV-1310-JPS-JPS
 v.

 OFFICER THORNE,
                                                                  ORDER
                      Defendant.


       Plaintiff Terrance Lavell Kirksey, a prisoner proceeding in this

matter pro se, filed a complaint alleging that Defendant violated his

constitutional rights. (Docket #1). Both parties moved for summary

judgment. (Docket #14, #20). The Court granted Defendant’s motion for

summary judgment on March 26, 2021. (Docket #56, #57). Specifically, the

Court held that Plaintiff had failed to exhaust his administrative remedies

and dismissed the case without prejudice. (Id.) On April 14, 2021, Plaintiff

filed a motion for reconsideration under Federal Rule of Civil Procedure

59(e), (“Rule 59(e)”). (Docket #58).

       Rule 59(e) permits a party to ask for alteration or amendment of a

judgment within twenty-eight days of the judgment’s issuance. Fed. R. Civ.

P. 59(e). Plaintiff’s motion was timely filed, and so the Court may consider

its merits. Nevertheless, the standard that Plaintiff must meet to have his

motion granted is steep. A Rule 59(e) motion may be granted only where

the movant clearly establishes: “(1) that the court committed a manifest

error of law or fact, or (2) that newly discovered evidence precluded entry

of judgment.” Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 954 (7th Cir.

2013); Barrington Music Prods., Inc. v. Music & Arts Ctr., 924 F.3d 966, 968
(7th Cir. 2019); Cehovic-Dixneuf v. Wong, 895 F.3d 927, 932 (7th Cir. 2018)

(“District courts need not grant Rule 59(e) motions to advance arguments

or theories that could and should have been made before the district court

rendered a judgment.”) (emphasis added) (internal quotation omitted).

      Plaintiff’s arguments are merely the same ones he made in his

summary judgment briefings. Plaintiff has not provided any arguments or

explanations as to what manifest errors of law the Court made in granting

Defendant’s motion for summary judgment. Additionally, Plaintiff has not

provided any new evidence that would preclude entry of judgment in this

case. In sum, Plaintiff is disappointed and disagrees with this Court’s

decision and judgment. However, his disagreement is not enough to

warrant relief under Rule 59(e). Plaintiff’s motion must be denied.

      Accordingly,

      IT IS ORDERED that Plaintiff’s motion for reconsideration (Docket

#58) be and the same is hereby DENIED.

      Dated at Milwaukee, Wisconsin, this 10th day of May, 2021.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                                Page 2 of 2
